                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



ODS CAPITAL LLC, Individually and on
Behalf of All Others Similarly Situated,
                                                  Case No. 1:18-cv-12083-ALC
                   Plaintiff,

vs.
                                                  NOTICE OF APPEAL
JA SOLAR HOLDINGS CO., LTD.,
BAOFANG JIN, AND SHAOHUA JIA,

                 Defendants.

       PLEASE TAKE NOTICE that Lead Plaintiffs Altimeo Asset Management and ODS

Capital LLC (“Lead Plaintiffs”) hereby appeal to the United States Court of Appeals for the Second

Circuit from the Court’s Memorandum and Order (Dkt. No. 80) and its Judgment (Dkt. No. 81),

entered in this action on November 30, 2020, granting Defendants’ Motion to Dismiss (Dkt. No.

54) Lead Plaintiffs’ Consolidated Amended Class Action Complaint (Dkt. No. 32).
DATED: December 29, 2020
                           POMERANTZ LLP

                           /s/ Jeremy A. Lieberman
                           Jeremy A. Lieberman
                           Michael Grunfeld
                           600 Third Avenue, 20th Floor
                           New York, New York 10016
                           Telephone: (212) 661-1100
                           Facsimile: (212) 661-8665
                           Email: jalieberman@pomlaw.com
                                   mgrunfeld@pomlaw.com

                           Counsel for Co-Lead Plaintiff
                           Altimeo Asset Management and
                           Co-Lead Counsel for the Class

                           LABATON SUCHAROW LLP

                           /s/ Carol C. Villegas
                           Carol C. Villegas
                           Jake Bissell-Linsk
                           140 Broadway
                           New York, New York 10005
                           Telephone: (212) 907-0700
                           Facsimile: (212) 818-0477
                           Email: cvillegas@labaton.com
                                  jbissell-linsk@labaton.com

                           Counsel for Co-Lead Plaintiff
                           ODS Capital LLC, and Co-Lead
                           Counsel for the Class

                           THE LAW OFFICE OF
                           JO ANN PALCHAK, P.A.
                           Jo Ann Palchak
                           1725 1/2 7th Ave.,
                           Suite 6 Tampa, FL 33605
                           Telephone: (813) 468-4884
                           Email: jpalchak@palchaklaw.com

                           Counsel for Co-Lead Plaintiff
                           ODS Capital LLC
                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 29, 2020, I caused a true and correct copy of the

foregoing to be electronically filed with the Clerk of the Court using the CM/ECF system, which

will send a Notice of Electronic Filing to all counsel of record.



                                                              /s/ Jeremy A. Lieberman
                                                              Jeremy A. Lieberman
